Title: To Thomas Jefferson from David Humphreys, 21 May 1792
From: Humphreys, David
To: Jefferson, Thomas


          Lisbon, 21 May 1792. The remoteness and tranquility of Portugal makes it both inadvisable and unnecessary for him to trouble TJ with reports about the general political and military situation in Europe resulting from the declaration of war by the King of France against the King of Hungary. “But  there is one circumstance of considerable moment towards the success of the French cause, which is said to have happened nearer to us, and which is related in a manner that seems to demand credit. The Court of Spain having apparently changed its system of policy with its administration, instead of furnishing pecuniary supplies to the emigrant Princes, it is asserted, has sent a subsidy in money to the Court of France.” Yesterday there were reliable reports here, one by land and one by water, that convoys of mules with money from Madrid arrived in Bayonne and were greeted by 10,000 people. M. Bourgoyne has been received at the Spanish court as minister plenipotentiary from the French King and has reportedly advised the French court that there is no need for troops along the Spanish frontier. The French aristocrats, however, remain in high spirits. The Duke de Coigny and the son of the French ambassador here are about to join the Princes.—There have been no significant changes here since his letter of 3d. inst. The Queen has had two severe recurrences of her disorder but is now better.—He has not heard from Carmichael or Barclay since his last and encloses the Spanish and Portuguese Gazettes.—P.S. The French army’s setback at Mons and the attendant excesses have heartened France’s adversaries here. The Dutch minister states that his country has sent troops to its frontier as a precautionary measure.
        